.,.',   .    ~;                                                                                                                                         c:::::
        AO 245B (Rev. 02/08/2019) Judg1nent in a Cri1ninal Petty Case (Modified)                                                           Page 1 ofl   :J

                                             UNITED STATES DISTRICT C U 1MAR 22 2019
                                                        SOUTHERN DISTRICT OF CALIFORN A
                                                                                                        SOUCT~HEERK, U.S. OISTAICT COUAT
                                                                                                                 RN DISTAICT OF~
                               United States of America                               JUDGME             ·                INAL
                                          v.

                              Aurelia Najera-Matamoros                                Case Number: 3:19-mj-21388

                                                                                      Emerson Wheat
                                                                                      Defendant's Attorney


        REGISTRATION NO. 84195298
        THE DEFENDANT:
         C8:I pleaded guilty to count(s) 1 of Complaint
                                                    ~~~--"~~~~~~~~~~~~~~~~~~~~~~~~-


            D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense                                                            Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

            D The .defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~-'--


            D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                         Q<'TIME SERVED
            12:1 Assessment: $10 WAIVED                    12:1 Fine: WAIVED
            12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            tl!e ,defendant's possession at the time of arrest upon their deportation of{~'i'<\10      (l \f vCA-·1'J  ·
             d/lsqrµ:t recomm.¢ne;js ,defendant be deported/removed with relative,              " i , ~t _Y' cher,ged in case
                               I
                    I '1 rn +-I _) u I .                                                        JV\( t      11 vYV~ 1
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, March 22, 2019
                                                                                    Date of Imposition of Sentence


            Received      .
                        DUSM
                              ;:•(_,,?('                                             .Id~
                                                                                    HONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                 3: 19-mj-213 88
